  8:20-cv-00193-JFB-MDN Doc # 87 Filed: 12/13/20 Page 1 of 1 - Page ID # 2238




UNITED STATES DISTRICT COURT
DISTRICT OF NEBRASKA

ANDREA GROVE and CHRYSTINA                             Case No.: 8:20-cv-193-JFB-MDN
WINCHELL, individually and on behalf of
similarly situated individuals,

                                     Plaintiffs,
                - versus -                             MOTION FOR RECONSIDERATION
                                                       UNDER FRCP RULE 60(b) AND
MELTECH, INC., H & S CLUB OMAHA,                       REQUEST FOR OTHER RELIEF
INC., and SHANE HARRINGTON,

                                  Defendants.

       Defendants file this motion for: (1) reconsideration of the court’s memorandum and order

dated December 3, 2020 (Dkt. 85) pursuant to FRCP Rule 60(b); (2) a protective order regarding

confidential information pursuant to FRCP Rule 26(c); and (3) a stay pending the court’s

decision regarding Defendants’ motion to dismiss (Dkt. 67 – 69).

       December 13, 2020

                                                                   Respectfully submitted,

                                                                   s/Evan Spencer
                                                                   Evan Spencer
                                                                   Attorney at Law
                                                                   NY Bar# 278681205
                                                                   305 Broadway, 7 th Floor
                                                                   New York, NY 10007
                                                                   Tel. 917.547.4665
                                                                   Evan@EvanSpencerEsq.com
                                                                   EvanSpencerEsq.com

                                                                   Attorney for Defendants
                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the 13th day of December 2020, a true and correct copy
of the above and foregoing document was electronically filed with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to all parties’ counsel of record.

                                                                    s/Evan Spencer
                                                                     Evan Spencer

                                                   1
